Citation Nr: 1131999	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-18 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for bilateral hearing loss.

In June 2010, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

In August 2010 and May 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A bilateral hearing loss disability was not manifest during service or within one year of separation from service, and is not due to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 1110, 1111, 1112, 1137 (West 2002); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Moreover, in a hearing before the undersigned, the issues on appeal were clarified and potentially relevant additional evidence that the appellant may submit in support of their claim was identified.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board notes that VA's "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

According to a December 2008 notice, it has been determined that the Veteran's records are "fire-related," indicating that some service treatment records may have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In a December 2008 letter, the Veteran was informed that his service treatment records were unavailable, and asked to provide VA with any potentially relevant records in his position.  Neither the Veteran nor his representative, however, has indicated that he has any such records to submit.

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was afforded a VA examination in September 2010, and in June 2011 an additional examination of the record was conducted.  In the report generated following the June 2011 examination, the Veteran's history was discussed, and his claims file was reviewed, including the Merck Manual as directed by the Board in its 2010 remand orders.  The examiner considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a June 2010 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Claim on Appeal

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic disease of the nervous system, including sensorineural hearing loss, may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

Here, the Veteran is claiming entitlement to service connection for loss of hearing.  Before proceeding, the Board notes that for the purposes of this claim, the threshold for normal hearing is from 0 to 20 decibels.  Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

As indicated above, the Veteran service treatment records are not available for review; however in statements to VA he has indicated that during service he was an aircraft mechanic and that he was exposed to turbine and jet engine noise during service.  Following separation from active service in January 1955, the Veteran underwent an audiology VA examination in January 2009.  At that time, he stated that he was exposed to small engine, motor, and other aircraft noise during service.  He reported post-service exposures to include power tools, chainsaws, and log splitters.  On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20/15
60
65
70
LEFT
15
30
65
65
65

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 80 percent in the right ear and of 76 percent in the left ear.  The diagnosis was of moderately severe to severe sensorineural hearing loss in the right ear above 1000 Hertz, and mild to moderately severe sensorineural hearing loss in the left ear above 1000 Hertz.  The evaluating audiologist opined that given the amount of time elapsed between the present and his in-service noise exposure, combined with his history of post-service exposures, it was not possible for her to determine whether hearing loss was due to service without resort to mere speculation.

On VA examination in September 2010, audiological evaluation revealed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
70
80
LEFT
45
50
75
75
80

Speech audiometry revealed speech recognition ability could not be tested due to communication limitations resulting from a stroke.  Nonetheless, the examiner was able to diagnosis the Veteran with bilateral sensorineural hearing loss, mild to severe in the right ear, and moderate to severe in the left ear.  In opining that the Veteran's hearing loss was less likely than not due to military service, the examining audiologist noted that the Veteran did not seek treatment for hearing loss until many years after service, and that he had a significant history of recreational noise exposure.  Furthermore, the examiner stated that the Veteran's other health issues, including history of stroke and heart disease, can have a negative impact on hearing acuity.

In June 2011, the same VA examiner who had conducted the Veteran's 2010 examination re-reviewed his claims file, including Merck Manual information regarding noise-induced hearing loss.  The audiologist reiterated that the Veteran's medical history appears to indicate no complaints referable to hearing loss until 50 years after separation, and that he had a history of post-service recreational noise exposure with several medical complications that may affect hearing.  She concluded that military acoustic trauma was less likely than not related to the Veteran's hearing loss.  While she recognized that it was within the realm of possibility that in-service acoustic trauma caused his hearing loss, she went on to say that it was possible, "but not probable."

In considering the lay and medical history as detailed above, the Board notes that the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, hearing loss is capable of lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  Here, the Veteran has been essentially consistent in his statements averring to in-service acoustic trauma, and to that end, the Board concedes that he was exposed to noise during service.  In so finding, the Board also finds that the Veteran is credible with regard to his reports of in-service noise exposure.  Nonetheless, both the Veteran and his wife have indicated that they do not recall specifically whether he had hearing loss directly after service, or when such hearing loss began.

Of greater probative value, are the competent opinions of VA examiners in 2009, 2010, and 2011.  Such examinations included reviews of the record, consideration of submitted materials, and the Veteran's own lay statements.  Yet in no case was it determined that hearing loss was due to service.  Accordingly, the Board finds that the more probative evidence establishes that hearing loss first developed decades after service and that it is unrelated to service.

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


